Citation Nr: 0808278	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist fracture.  

2.  Entitlement to service connection for a depressive 
disorder, as secondary to service-connected residuals of a 
left wrist fracture.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 10, 1982 to August 
13, 1982 and from March 2, 2002 to March 20, 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claims. 

The issue of entitlement to an increased rating for residuals 
of a left wrist fracture is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No competent evidence has been presented showing that the 
veteran's depressive disorder is proximately due to his 
service-connected residuals of a left wrist fracture, or that 
it was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for a depressive 
disorder, including as secondary to residuals of a left wrist 
fracture, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  A RO letter dated in June 2004 
informed the veteran of all four elements required by the 
Pelegrini II Court, as stated above.  While the letter did 
not specifically address direct service connection, this is 
harmless error as the veteran has claimed only that his 
psychiatric disorder was caused by his service-connected 
disability.  In light of the denial of the veteran's claim, 
no disability rating or effective date can be assigned, so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, 
private treatment records, and provided the veteran with a VA 
examination.  While the veteran has reported that he was 
awarded Social Security disability benefits, he indicated 
that this was based upon his left wrist disorder.  Therefore, 
these records are not relevant to his claim for service 
connection for a psychiatric disorder.  The duty to assist 
has therefore been satisfied and there is no reasonable 
possibility that any further assistance to the veteran by VA 
would serve a useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Because VA's duties to notify and assist have 
been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II.  Service Connection for a Depressive disorder

Service connection may be established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection may also be granted on a secondary basis, 
for a disability that is proximately due to, or the result 
of, a service-connected disorder.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310 (2007).   

The veteran is service connected for residuals of a left 
wrist navicular bone fracture.  He contends that his left 
wrist injury has caused him to be depressed and anxious 
because he has been unable to work, has no income, cannot 
stay current with his bills, and fears that he will lose 
custody of his children since he is unable to adequately 
support them.  In essence, the veteran contends that his left 
wrist injury was the root of all other depression-causing 
aspects of his life: financial problems, inability to 
maintain employment, and fear that he will lose custody of 
his children.  

The veteran sought treatment for his depression symptoms from 
Antonio A. Milland Torres, M.D. in June 2003.  Dr. Milland 
noted that the veteran injured his wrist in an accident 
during training in 2002; was unemployed and had no income; 
stayed home alone all day, where he heard voices and saw 
shapes and shadows; relied on his sister for financial 
assistance; and supported his sons, who lived with him.  Dr. 
Milland diagnosed the veteran with severe major depression 
with psychotic features.  

VA treatment records show that the veteran complained of a 
depressed mood in May 2004.  In August 2004, he reported that 
the Army had accused him of fraud concerning the cause of his 
left wrist injury, the investigation of which established 
that he had not acted fraudulently.  He stated that during 
the investigation he was very distressed due to the 
accusation itself, and was further distressed by the loss of 
his job as a result of being unable to work with an injured 
wrist; in particular, he feared that he would lose custody of 
his sons because he was unemployed.  The examiner diagnosed 
the veteran with major depression with psychosis and an 
anxiety disorder.  Thereafter, the veteran continued to seek 
follow-up treatment.  

The veteran underwent a VA psychiatric examination in 
September 2004.  The examiner reviewed the claims folder.  
The veteran reported that he was unable to work due to his 
left wrist injury and had begun receiving social security 
benefits for his disability in August 2004.  He also reported 
that he initially began seeking psychiatric help and 
treatment because he was emotionally affected by the 
accusation of fraud by National Guard authorities, who 
believed that he had not suffered the left wrist injury 
during training despite evidence that he provided to the 
contrary.  Due to this accusation, the veteran did not 
receive pay from the National Guard, and due to the injury, 
he was unable to perform his job at the electrical company; 
therefore, he had no source of income.  Accordingly, he 
feared that without income, he would not be able to support 
his children and they would be taken by social services.  
Further, without income, he was unable to pay his bills, 
thereby damaging his credit and causing additional stress.  
The examiner noted that the veteran was unable to work due to 
his left wrist injury, not due to his depression symptoms.  
The examiner also emphasized that the veteran was affected by 
the accusation of fraud concerning his injury, not the injury 
itself.  

The examiner diagnosed the veteran with a depressive 
disorder, and a single episode of major depression currently 
in remission.  The single incident described was when the 
accusation of fraud and economic difficulties initially 
occurred, when the veteran was in an acute crisis and was 
genuinely preoccupied by the welfare of his two sons; as the 
situation began to resolve itself, however, the major 
depression subsided.  The examiner provided the opinion that 
the origin of the veteran's present neuropsychiatric 
condition was not directly related to his left wrist injury; 
rather, the situation created by the accusation of fraud by 
the National Guard authorities and the creation of a series 
of severe economical problems provoked the veteran's 
emotional anguish, particularly the fear of losing his 
children.  The examiner again emphasized that the veteran's 
psychiatric condition was not directly caused by his service-
connected fracture of the left wrist and its residuals.  

The veteran does not contend, nor does the evidence show, 
that a psychiatric disorder was incurred in service.  The 
veteran was first diagnosed as having a psychiatric disorder 
in June 2003, more than one year after his separation from 
service, and there is no competent evidence of record showing 
that it had its onset during active service or was related to 
any in-service disease or injury.

Additionally, there is no competent medical evidence showing 
that the veteran's psychiatric disorder is proximately due to 
his service-connected left wrist injury.  The veteran's 
private doctor, Dr. Milland, never provided an opinion as to 
the etiology of the veteran's depression.  Moreover, after a 
thorough review of the veteran's claims file and an in-depth 
interview with the veteran, the VA examiner provided the 
opinion that the veteran's depression was caused by the 
accusation of fraud by the National Guard and the financial 
difficulties that arose due to such accusation and his 
inability to work.  The examiner emphasized that, in her 
opinion, the veteran's depression was not directly caused by 
the veteran's left wrist injury.  

Although the situation contributing to the veteran's 
depression was related to his left wrist injury, i.e., 
financial difficulty, etc., the connection between the injury 
itself and the veteran's depression is too tenuous and 
indirect to be considered a part of the original injury.  As 
noted above, service connection may be granted on a secondary 
basis for a disability that is proximately due to, or the 
result of, a service-connected disorder.  There is no 
competent medical evidence of record showing that the 
veteran's psychiatric disorder is proximately due to or 
aggravated by his left wrist disorder. 

While the veteran believes that his depression and anxiety 
disorder are related to his service-connected left wrist 
disorder, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his depression and anxiety and his left wrist 
disorder.

Therefore, the preponderance of the evidence in this case is 
against the veteran's claim for service connection for a 
depressive disorder, including as secondary to his service-
connected residuals of a left wrist fracture.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in 
this case is not so evenly balanced so as to allow for 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  
Accordingly, the veteran's claim for service connection for a 
depressive disorder, as secondary to his service-connected 
residuals of a left wrist fracture, is denied.  




ORDER

Service connection for a depressive disorder, as secondary to 
residuals of a left wrist fracture, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran is service connected for residuals of a left 
wrist navicular bone fracture, status post graft with non-
union and limitation of motion, and is assigned a rating of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5215.  He contends that his service-connected condition is 
worse than it is currently rated.  

The veteran injured his left wrist by falling on it while 
running with a rifle during training in March 2000.  He 
sought private treatment for this injury from Orlando S. 
Fernandez, M.D., who established the non-union of the 
veteran's left navicular.  Dr. Fernandez performed a bone 
graft in February 2003, but the wrist only partially healed 
after this surgery.  

The veteran underwent a VA examination of his left wrist in 
October 2003, prior to his initial grant of service 
connection.  Since the October 2003 examination, Dr. 
Fernandez performed a second left wrist surgery in January 
2004.  In a November 2004 letter, Dr. Fernandez reported 
that, based on recent x-rays, the veteran's wrist finally 
began to heal after the second surgery.  In an April 2006 
letter, Dr. Fernandez reported that, although the wrist had 
begun to heal after the second surgery, the veteran still had 
a decreased range of motion in his left wrist and discomfort, 
could not lift heavy objects, and was pre-disposed to develop 
wrist arthritis.  Since his second wrist surgery, the veteran 
has not been provided with a VA examination to determine the 
current level of his disability.  Such an examination is 
necessary before the Board renders a decision in this case.   

Additionally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vasquez-Flores v. Peake, 2008 WL 
239951 (Vet. App.), the RO/AMC should take this opportunity 
to provide further notice to the veteran.  

Finally, on remand the RO/AMC should ask the veteran to 
identify all medical care providers that have treated him for 
his left wrist since January 2004, and ensure that his 
complete treatment records from Orlando S. Fernandez, M.D., 
are obtained, including the January 2004 surgical records.  
The veteran also stated that he was receiving Social Security 
benefits based on his left wrist disorder.  These records 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008). 

2.  Ask the veteran to identify all 
medical care providers (VA and private) 
that have treated him for his left 
wrist since January 2004, and make 
arrangements to obtain these records.  
The veteran's complete treatment 
records from Orlando S. Fernandez, 
M.D., should be requested, including 
the January 2004 surgical records.  

3.  Request the Social Security 
Administration (SSA) to provide all 
medical records and any Administrative 
Law Judge decision it has pertaining to 
the veteran's receipt of SSA benefits.

4.  Thereafter, schedule the veteran 
for a VA
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays if indicated, should 
be conducted.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left wrist fracture.

The examiner should specifically 
document whether there is any ankylosis 
of the wrist.  

The examiner should conduct range of 
motion testing of the left wrist, 
including dorsiflexion and palmar 
flexion.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination. The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the wrist is 
used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

5.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


